DETAILED ACTION

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Continued Examination Under 37 CFR 1.114
A request for continued examination under 37 CFR 1.114, including the fee set forth in 37 CFR 1.17(e), was filed in this application after final rejection.  Since this application is eligible for continued examination under 37 CFR 1.114, and the fee set forth in 37 CFR 1.17(e) has been timely paid, the finality of the previous Office action has been withdrawn pursuant to 37 CFR 1.114.  Applicant's submission filed on November 02, 2021 has been entered.
 
Response to Amendment
The amendments filed on November 02, 2021 have been entered. Applicant amended claims 1, 8, and 9, cancelled claim 3-5, and added new claim 11. Claims 1, 2, and 6-11 remain pending in the application.
Response to Arguments
Applicant’s arguments filed on November 02, 2021 with respect to the Final Office Action dated August 02, 2021 have been fully considered and they are persuasive.  Therefore, previous 35 U.S.C.  103 rejections are withdrawn.

Allowable Subject Matter
Claims 1, 2, and 6-11 are allowed.

REASONS FOR ALLOWANCE
The following is an examiner’s statement of reasons for allowance: In the present instance, no reason for allowance is needed as the record is clear in view of Applicants' arguments filed on November 02, 2021.  See MPEP1302.14(l).
According to MPEP 1302.14 (I): “In most cases, the examiner’s actions and the applicant’s replies make evident the reasons for allowance, satisfying the “record as a whole” proviso of the rule. This is particularly true when applicant fully complies with 37 CFR 1.111 (b) and (c) and 37 CFR 1.133(b). Thus, where the examiner’s actions clearly point out the reasons for rejection and the applicant’s reply explicitly presents reasons why claims are patentable over the reference, the reasons for allowance are in all probability evident from the record and no statement should be necessary.”
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance”.

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to KAMAL HOSSAIN whose telephone number is (571)270-3070. The examiner can normally be reached 8:30-5:00 M-F.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.

Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.



	November 15, 2021

/KAMAL HOSSAIN/Examiner, Art Unit 2457                                                                                                                                                                                                        
/ARIO ETIENNE/Supervisory Patent Examiner, Art Unit 2457